19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 1 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 2 of 63
 19-11482-jlg              Doc 1    Filed 05/07/19                  Entered 05/07/19 10:22:27                            Main Document
                                                                   Pg 3 of 63



Debtor      Shanghai Huaxin Group (Hongkong) Limited (in Liquidation)                   Casenumberlllhnown),____________
            Namu




12. Why is venue proper in this    Check one:
    district?                      6Zi Debtor's principal place of business or principal assets in the United States are in Ulis district.
                                   Cl Debtor does not have a place of business or assets in the United States, but the following
                                      action or proceeding in a federal or state court is pending against Ule debtor in this district:


                                   Cl If neither box is checked, venue is consistent with the interests of justice and Ule convenience
                                      of the parties, having regard to U,e relief sought by the foreign representative, because:



13. Signature of foreign
    representative(s)              I request relief in accordance with chapter 15 of title 11, United States Code.

                                   I am the foreign representative of a debtor in a foreign proceeding, the debtor is eligible for the
                                   relief sought in this petition, and I am authorized to file this petition.

                                   I have examined the information in this petition and have a reasonable belief that the
                                   information is true and correct.

                                   I declare under penalty of perjury that the foregoing is true and correct,


                                   "�c�
                                      � offoreign representative
                                                                                                 Donald Edward Osborn
                                                                                                 Printed name


                                                       05/07/20I9




                                                                                                 Printed name

                                                      05/07/20I9




14. Signature of attorney          X -----------------
                                      /s/ Caroline A. Reckler                                    Date         5/7/2019
                                       Signature of Attorney for foreign representative                      MM /DD/YYYY

                                      Caroline A. Reckler
                                      Printedname
                                      Latham & Watkins LLP
                                      Firmname
                                     330 North Wabash Avenue, Suite 2800
                                      Number        Street

                                     C=h_ic=a=-g=o_____________ lL�---"6-=c
                                                                        06""1'""1c..,-------
                                      c11y                                                           State           ZIP Code


                                      (312) 876-7700                                                 caroline.reckler@lw.com
                                      Contact phone                                                  Email address




                                      Barnumber                                                      State




 Official Form 401                     Chapter 15 PeH!ion for Recognition of a Foreign Proceeding                                    page 3
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 4 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 5 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 6 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 7 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 8 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 9 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 10 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 11 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 12 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 13 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 14 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 15 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 16 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 17 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 18 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 19 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 20 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 21 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 22 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 23 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 24 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 25 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 26 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 27 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 28 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 29 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 30 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 31 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 32 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 33 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 34 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 35 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 36 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 37 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 38 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 39 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 40 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 41 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 42 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 43 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 44 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 45 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 46 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 47 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 48 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 49 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 50 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 51 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 52 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 53 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 54 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 55 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 56 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 57 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 58 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 59 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 60 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 61 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 62 of 63
19-11482-jlg   Doc 1   Filed 05/07/19    Entered 05/07/19 10:22:27   Main Document
                                        Pg 63 of 63
